UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1812


DANI WALTER AYALA-ARDON,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 23, 2011              Decided:   March 16, 2011


Before GREGORY, SHEDD, and WYNN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Dani Walter Ayala-Ardon, Petitioner Pro Se. Ada Elsie Bosque,
Theo   Nickerson, Tyrone   Sojourner,  Office of   Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C.; Raphael Choi, Chief Counsel, Arlington, Virginia, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dani Walter Ayala-Ardon, a native and citizen of El

Salvador,   petitions   for   review   of   an   order   of   the    Board   of

Immigration Appeals dismissing his appeal in part and remanding

in part to the Immigration Judge for further proceedings and for

entry of a new decision.        Because the Board’s order is not a

final order of removal, we grant the Attorney General’s motion

to dismiss without prejudice for lack of jurisdiction.                  See 8

U.S.C.   § 1252(a)(1)   (2006).    We   dispense     with     oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                         PETITION DISMISSED




                                   2